Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-17-2021 has been entered.
Claims 1-11 are pending.  Claims 1 and 5-11 are under examination.

The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims 2-4 drawn to an invention nonelected with traverse.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Rejections Maintained
Claims 1 and 5-11 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  conjugates where R1, R2 and R4 are all “H” and the structure of the linker is that formed from the conjugation of the  derivatization of carrier protein in Example 2 and the activation of the oligosaccharide in Example  3 as conjugated in Example 4, it does not reasonably provide enablement for R1, R2, R4 groups of C1-6 akyl or aryl or any other linker structure from the vast array of combinations set forth in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicant’s arguments have been carefully considered but are not persuasive.  At the outset, Applicant misstates the basis of the rejection.  The rejection of record is not a written description rejection but an enablement rejection.  On this record, it has been established that vaccine.  The claims provide that the function of the structure is as a vaccine/therapeutic by means of the terms “vaccine” and “pharmaceutical composition” as set forth in the claims.  The specification provides for a single structure that meets the functional limitation.
The record establishes unpredictability of structural changes in the polysaccharide conjugate and the function of immunogenicity, which necessarily impacts the ability of the structure to function as a vaccine/pharmaceutical.  As previously set forth, the evidence indicates that Broker et al (Human Vaccines and Immunotherapeutics, 12(7):1808-1824, 2016) teach in review, that although the carrier protein is of utmost importance in converting the T-cell independent saccharide antigen to a T cell dependent antigen the other parameters such as saccharide chain length, the linker use for conjugation and ransom or selective carbohydrate modification can have an impact in the immunogenicity of conjugate vaccines (see page 1809, column 1, third paragraph).  The nature and the length of the linker/spacer can have an effect on the immunogenicity of the conjugate (see page 1814, column 1, second paragraph).  The effect(s) on immunogenicity of the aryl groups, heterocyclic groups, long optionally substituted hydrocarbon chains is unknown.  With respect to the oligosaccharide length it is difficult to draw general conclusions of the effect of any combination without considering the role of the conjugation chemistry.  Where studied the order of immunogenicity in mice was tri>di>tetra>penta suggesting that larger glycans were not necessarily better immunogens (see Broker citing Liao et al at page 1815, column 1, last paragraph).  The ratio of the polysaccharide to the carrier is a key chemical parameter and can have an impact on immunogenicity, this parameter is not disclosed in the comparison with known conjugate vaccines.  Finally, the presence or absence of a vaccine adjuvant can have an effect to increase the immunogenicity of antigens, to enable a more rapid immune response, the broaden the immune response and possible reduce the number of injections or reduce the amount of antigen (see page 1817, column 1).  No other conjugates with different polysaccharide length or broad R7 variant structure as claimed were made and tested for vaccine/pharmaceutic/therapeutic efficacy. 
Applicant has not shown the ability of a representative number of species falling within the scope of the genus have the ability to function as a vaccine/pharmaceutic to enable the scope of the genus claimed.   Additionally, in contrast to Applicant’s arguments regarding written description, the specification has not established the correlation of the structure of the genus with the function of “vaccine” or “pharmaceutical” or therapeutic as set forth in the claims to provide for written description of the genus in view of the evidence of record.
In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.  For the foregoing reasons the rejection is maintained.

Status of Claims
Claims 2-4 are withdrawn from consideration.  Claims 1 and 5-11 stand rejected.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645